EXHIBIT (10)(71)
 
July 19, 2012
 
Mr. Roy G. Warren
Chief Executive Officer
Attitude Drinks Incorporated
10415 Riverside Drive, Ste 101
Palm Beach Gardens, FL  33410


Re:           Consulting Agreement Between SC Advisors, Inc.  and Attitude
Drinks Incorporated (“Company”)
 
Mr. Warren:
 
SC Advisors, Inc., (“Southridge”), submits this letter of engagement (the
“Agreement”) setting forth the terms and conditions whereby Southridge will act
as consultant for the Company (together with any affiliates, the “Company”) in
advising the Company to explore, among other things, various options relating to
(a) equity financing, (b) potential asset acquisitions, (c) corporate
recapitalization, and (d) growth management strategies (collectively, such
consulting services shall be referred to as the “Services”).
 
I. 
Services

 
Southridge will endeavor to provide the Company with the following Services:
 
 
A.
Assist the Company identifying favorable equity financing, including but not
limited to the provision of an equity purchase agreement provided by Southridge
or an affiliate as detailed in Exhibit A attached hereto;

 
 
 

--------------------------------------------------------------------------------

 
 
 
B.
Assist the Company in exploring and identifying potential asset acquisitions and
other strategies design to accelerate growth;

 
 
C.
Advise the Company in obtaining new more favorable debt financing and/or
retiring existing debt, including recapitalization of the Company’s balance
sheet. Southridge shall assist the Company  in negotiating with its creditors to
obtain optimal terms on repayment schedules and debt retirement.  In the case of
debt retirement, Southridge or an affiliate may provide the mechanism and
necessary capital for such retirement as detailed in Exhibits B and C attached
hereto;

 
 
D.
Advise the Company in identifying investor relations and public relations firms
able to assist the Company in rebuilding its market capitalization, and
repositioning it as an industry leader; and

 
 
E.
Provide services as may be deemed appropriate, including identifying service
professionals to assist the Company with all aspects of its business and related
needs.

 
II.
Terms and Conditions

 
 
A.
Authority.  The Company represents and warrants that it is in all respects
qualified and authorized to undertake all actions contemplated herein.

 
 
B.
Performance of Services.  The Parties agree and understand that the Services are
fully performed irrespective of ultimate outcome of any potential undertaking
borne of the Services contemplated herein.  The Company acknowledges that
Southridge does not guarantee that its Services will have the intended impact
upon the Company’s business or that subsequent financial improvement or
advantage will result from the Services. Company understands and acknowledges
that the success or failure of Southridge’s efforts will be predicated on
Company’s operating results.  Southridge shall devote such of its time and
efforts as it may determine is necessary for the performance of its Services
hereunder. Southridge will perform the Services hereunder in the highest
professional manner and will provide such of its staff and personnel as it may
deem necessary for the performance of the Services hereunder.

 
 
2

--------------------------------------------------------------------------------

 
 
 
C.
Company Information.  The Company acknowledges and agrees that, in rendering its
services hereunder, Southridge will be using and relying on information
available from public or other sources, without independent verification, and
that Southridge will not assume responsibility for the accuracy or completeness
of such information (included in the Documents or otherwise).

 
 
D.
Termination.Subject to Section IV A (below), termination of this Agreement may
be effected by either party with thirty (30) day prior written notice to the
other party (the “Termination Date”).   Termination of this Agreement by the
Company shall obligate the Company to pay the monthly retainer (outlined in
Section III below) through the Termination Date.

 
 
E.
Indemnification.   Neither Southridge nor its affiliates or employees shall be
liable to the Company for consequential, special, indirect, incidental,
punitive, or exemplary loss, damage, cost or expense (including, without
limitation, lost profits and opportunity costs) unless due to willful misconduct
or gross negligence on the part of Southridge or its affiliates or
employees.  The Company agrees to indemnify and hold harmless Southridge and its
affiliates and employees from and against any and all actions, losses, damages,
claims, liabilities, costs and expenses (including without limitation,
reasonable legal fees and expenses) (“Loss”) in any way arising out of or
relating to this Agreement, unless such Loss, as determined by arbitration, is
due to willful misconduct or gross negligence on the part of the Southridge or
its affiliates or employees.  Indemnification shall apply regardless of the form
of action, loss, damage, claim, liability, cost, or expense, whether in
contract, statute, tort (including without limitation, negligence), or
otherwise, and shall survive the completion or termination of this
Agreement.  The Company further agrees to reimburse Southridge any reasonable
legal or other professional services costs incurred on behalf of Southridge as a
result of any claims for Loss made against Southridge or its affiliates or
employees relating to the Services provided under this Agreement.

 
 
3

--------------------------------------------------------------------------------

 
 
 
F.
Independent Contractor Relationship.  Southridge shall at all times remain an
independent contractor, and nothing herein shall be construed to create an
employer / employee relationship between the parties hereto.

 
 
G.
Confidential Information and Other Restrictions.  Southridge agrees not to
communicate, disclose, or use for its own benefit or the benefit of any other
entity or person, any plans, designs, programs, customer information or other
information pertaining to the business or affairs of the Company or of any of
its affiliates not existing in the public domain.  Upon termination of this
Agreement Southridge agrees to surrender to the Company all original documents,
software, or computer systems programs, and copies any other documents and
material obtained by Southridge pursuant to this Agreement.  Southridge shall
not retain or deliver to any other entity or person any of the foregoing or a
summary or memorandum thereof.

 
III.
Compensation/Payment For Services

 
Southridge shall be compensated for the Services as follows:
 
 
A.
A retainer of $25,000 per month payable in restricted preferred stock,
convertible by holder into common stock at 80% of the average of the closing bid
prices for the Company’s common stock for the five (5) trading days immediately
prior to conversion.  The monthly retainer shall be payable beginning August 1,
2012.   The Company shall reserve sufficient shares of common stock for purposes
of this section.

 
 
4

--------------------------------------------------------------------------------

 
 
 
B.
In respect of any other services that may be deemed appropriate outside the
scope of this agreement, the parties will negotiate any additional
consideration.

 
IV. 
Miscellaneous

 
 
A.
Term.  This Agreement will become effective on the date of its acceptance by the
Company (the “Effective Date”) and will continue thereafter for a period of
twelve (12) months.  It is expressly agreed that the provisions of paragraphs
II-E, II-F, II-G, IV-B, IV-C, and IV-D of this Agreement shall survive any
expiration or termination of this Agreement.

 
 
B.
Nature of Engagement.  Southridge is being retained to serve as a consultant
solely to the Company, and the engagement of Southridge shall not be deemed to
be on behalf of and is not intended to confer rights or benefits on any
shareholder or creditor of the Company or its subsidiaries or on any other
person.  Unless expressly agreed to in writing by Southridge, no one other than
the Company is authorized to rely on this engagement of Southridge or any
statements, conduct or advice of Southridge.  No advice rendered by Southridge
shall be used for any other purpose or reproduced, disseminated, quoted, or
referred to at any time, in any manner or for any purpose, nor shall any public
or other references to Southridge (or to such opinions or advice) be made
without the express prior written consent of Southridge, which consent shall not
be unreasonably withheld.

 
 
C.
Modifications and Amendments.  The Agreement represents the entire understanding
between the Company and Southridge with respect to the Services, and all prior
discussions are merged herein.  It is understood that Southridge’s obligations
under this Agreement are to use its commercially reasonable efforts throughout
the term of the Agreement.  Southridge’s engagement is not intended to provide
the Company or any other person or entity with any assurances that any
transaction will be consummated. This Agreement may not be amended or modified
except pursuant to a writing signed by all parties and shall be governed by and
construed in accordance with the laws of the State of Connecticut.

 
 
5

--------------------------------------------------------------------------------

 
 
 
D.
Arbitration.  Any dispute related to this Agreement, any transaction
contemplated hereby, or any other matter contemplated hereby shall be settled by
arbitration in the State of Connecticut, in accordance with the commercial
arbitration rules then in effect of the American Arbitration Association, before
a panel of three arbitrators.  Any award entered by the arbitrators shall be
final, binding, and nonappealable, and judgment may be entered thereon by any
party in accordance with applicable law in any court of competent
jurisdiction.  This arbitration provision shall be specifically
enforceable.  The fees of the American Arbitration Association and the
arbitrators and any expenses’ relating to the conduct of the arbitration shall
be borne equally by both parties.

 
If the foregoing correctly sets forth the entire understanding and agreement
between Southridge and the Company, please so indicate in the space provided for
that purpose below and return an executed copy to us, whereupon this letter
shall constitute a binding agreement between us as of the date first above
written.
 

 
SC advisors, Inc.
         
 
By:
/s/ Stephen M. Hicks          

AGREED:
 
ATTITUDE DRINKS INCORPORATED
 

By: /s/ Roy G. Warren                      
Chief Executive Officer
       

 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
EQUITY PURCHASE AGREEMENT (EPA)
CONFIDENTIAL TERM SHEET
 
Issuer:
Attitude Drinks Incorporated (the “Issuer”), a Delaware corporation

 
Purchaser:
Southridge Partners II LP, a Delaware limited partnership (the “Purchaser”)

 
Advisor/Agent:
Southridge Advisors, LLC will act as Advisor to the Purchaser (“Advisor”) and
will perform all administrative functions on behalf of the Purchaser.

 
EPA Facility:
Commitment to purchase up to $10,000,000 of the Company’s common stock (the
“Commitment Amount”).

 
Securities:
Registered common stock issued in a private placement pursuant to the Securities
Act of 1933.

 
Term:
Two years

 
Draw Down:
The Company may draw upon the Facility periodically during the Term (a “Draw
Down”) by the Company’s delivery to the Purchaser of a written notice (a “Draw
Down Notice”) requiring the Purchaser to purchase a dollar amount in shares of
common stock (a “Draw Down Amount”).  In no event may the shares issuable
pursuant to a Draw Down Notice, when aggregated with the shares then held by the
Purchaser on the date of the Draw Down, exceed 9.99% of the Company’s
outstanding common stock.

 
Purchase Price:
The purchase price per share of common stock purchased under the EPA Facility
shall equal 91% of the low closing bid price during the Valuation Period (the
“Purchase Price”).   On the date that a Draw Down Notice is delivered to
Purchaser, the Company shall deliver an estimated amount of shares to
Purchaser’s brokerage account equal to 125% of the investment amount indicated
in the Notice divided by the closing bid price for the trading day immediately
prior to the date of the Draw Down Notice (“Estimated Shares”).   The Valuation
Period shall begin the first trading day after the Estimated Shares have been
delivered to Purchaser’s brokerage account and have been cleared for
trading.  At the end of the Valuation Period, if the number of Estimated Shares
delivered to Purchaser is greater than the shares issuable pursuant to a Draw
Down, then Purchaser shall return to Company the difference between the
Estimated Shares and the actual number of shares issuable pursuant to the Draw
Down.  If the number of Estimated Shares is less the shares issuable under the
Draw Down, then the Company shall issue additional shares to Purchaser equal to
the difference.

 
 
7

--------------------------------------------------------------------------------

 
 
Commitment
The Issuer shall issue $50,000 in Commitment Fee Preferred Stock         

 
Fee Preferred
(the “Preferred”) to the Purchaser on the signing of definitive legal
documentation for this transaction.  ThePreferred shall have no registration
rights and shall be convertible into the common stock of the Company at 70% of
the low two closing bid prices during the five trading days immediately prior to
conversion.

 
Valuation Period:
Five trading days, commencing on the first trading day following delivery and
clearing of the Estimated Shares.

 
Closings:
A Closing shall occur upon the settlement of the trades of the Put Shares
associated with a Draw Down.

 
Legal Fees:
A fixed fee of $25,000 shall be charged by the Purchaser to cover its expenses
including legal fees. The fee may be paid in additional Preferred Stock.

 
Conditions:
The obligation of the Purchaser to purchase shares pursuant to the EPA Facility
during the Term will be subject to the satisfaction or waiver on each Closing of
the conditions contained in the definitive documentation with respect to the EPA
Facility, to include the following:

 
 
8

--------------------------------------------------------------------------------

 
 
 
Effective Registration: The registration statement shall remain effective at all
times, not subject to any actual or threatened stop order or suspension at any
time.

 

 
Absence of   Material Adverse Change: No material adverse change shall have
occurred prior to a Closing or during a Valuation Period.
     
Continued Listing: Continued listing of the Company’s common stock on the
Principal Exchange on which its common stock trades, including the shares to be
issued herein.

 
 
Exclusivity: From the date definitive documentation is executed until the
expiration of the Term, the Company will agree not to enter into a similar
financing arrangement with any third-party.

 

 
Governing Law:  State of New York

 

 
This term sheet reflects the present intentions of the parties as to the
principal terms of the proposed transactions referenced herein and is subject to
the execution of definitive documentation and review by legal counsel to the
parties.

 

Roy G. Warren   Stephen M. Hicks,   Chief Executive Officer,   on behalf of the
funds   Attitude Drinks Incorporated    advised by Southridge Advisors LLC      
      By:     By:                 Date:     Date:
 
 

 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
DEBT PURCHASE AGREEMENT
CONFIDENTIAL TERM SHEET
 
Issuer:
Attitude Drinks Incorporated, (the “Issuer”), a Delaware corporation.

 
Purchaser:
Southridge Partners II LP, a Delaware limited partnership (the “Purchaser”).



Advisor/Agent:
Southridge Advisors LLC will act as Advisor to the Purchaser and will perform
all administrative functions on behalf of the Purchaser.

 
Securities:
Issuer’s outstanding Securities (“Purchased Securities”) listed as follows:

 
Purchased Debt
 
Various securities payable
$M
 
Up to $5,000,000

 
Common Stock:
Issuer’s Common Stock issued pursuant to conversions of the Purchased
Securities.  The Common Stock shall be available to sell via Rule 144.



Amount:
Up to $5,000,000 in face value of Purchased Securities in multiple
tranches.  All Securities purchased must be outstanding for at least six months
at the time of purchase and held by non-affiliates.

 
Tranche size:
The size of each tranche shall be mutually agreed upon by Issuer and Purchaser
at the time of each transaction.  There will be no stated minimum or maximum
amount.  Issuer shall determine which Security shall be purchased in each
tranche.

 
Transaction:
Purchaser shall purchase the Securities from third party holder, and Issuer
shall amend such Securities to provide for conversion of the Securities into
shares of its Common Stock per the terms below.   In no event may the shares
issued pursuant to any conversion of the Securities, when aggregated with the
shares then held by the Purchaser on the time of such conversion, exceed 9.99%
of the Company’s outstanding common stock.

 
 
10

--------------------------------------------------------------------------------

 
 
Conversion:
The conversion price for the Securities shall equal 40% (“Discount”) of the low
closing bid price during the five trading days immediately prior to a conversion
(the “Closing Bid Price”) of such Securities by Purchaser (the “Purchase
Price”).   On the date that the conversion shares are deposited into the
Purchaser’s brokerage account and cleared for trading (“Deposit Date”), if the
closing bid price on such Deposit Date (“Deposit Date Closing Bid”) is lower
than the Closing Bid Price, then the Purchase Price shall be adjusted such that
the Discount shall be taken from the Deposit Date Closing Bid, and the Company
shall issue additional shares to Purchaser to reflect such adjusted Purchase
Price.



Legal Opinion:
Issuer’s counsel shall provide a Rule 144 opinion to the Purchaser upon the
reasonable request by Purchaser in connection with the conversion and sale of
the Common Stock.

 
Other Fees:
None

 
Conditions:
Absence of   Material Adverse Change: No material adverse change shall have
occurred prior to a Closing.

 
 
Continued Listing: Continued listing of the Company’s common stock on the
Principal Exchange on which its common stock trades, including the shares to be
issued herein.

 
 
Governing Law: State of New York

 
 
11

--------------------------------------------------------------------------------

 
 
 
This term sheet reflects the present intentions of the parties as to the
principal terms of the proposed transactions referenced herein and is subject to
the execution of definitive documentation and review by legal counsel to the
parties.

 

Roy G. Warren Stephen M. Hicks,   Chief Executive Officer, on behalf of the
funds   Attitude Drinks Incorporated  advised by Southridge Advisors LLC  
 
 
    By:     By:               Date:       Date:      

 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
DEBT PURCHASE AGREEMENT
CONFIDENTIAL TERM SHEET
 
Issuer:
Attitude Drinks Incorporated, (the “Company”), a Delaware corporation.
   
Amount of Liabilities:
Up to $___MM of bona fide outstanding liabilities (the “Liabilities”) held by
one or more existing creditors of the Company (the “Creditors”).
   
Purchaser:
SR-V Advisors, LLC (the “Purchaser”).
   
Due Diligence:
The Company will cooperate with the Purchaser in confirming the validity, nature
and amount of the Liabilities held by each of the Creditors.
   
Purchase of Liabilities:
The Purchaser will enter into agreements with the Creditors to purchase the
Liabilities in one or more tranches, payable in installments to the Creditors
based on the length of the Valuation Period.
   
Retirement of Liabilities:  
The Company and the Purchaser will retire the Liabilities in one or more
tranches by having the Company issue to Purchaser shares of Common Stock of the
Company with an aggregate value equal to the Purchase Price, pursuant to court
approval (the “Shares”).
   
Court Hearing:
Within 5 business days of execution of agreements with Creditors, the Purchaser
will seek court approval of the satisfaction of the Liabilities and the issuance
of the Shares.

 
 
13

--------------------------------------------------------------------------------

 
 
Purchase Price:
The Purchase Price of the Liabilities shall equal the face amount of the tranche
of Liabilities purchased, plus the Purchaser’s reasonable attorney fees, and
execution fees, less 50% of any difference between the face amount of the
Liabilities and the negotiated settlement price. (the “Purchase Price”).
    Valuation Period: Beginning the first trading day following the date on
which Shares are deposited into Purchaser’s brokerage account, the number of
consecutive trading days that are required such that the total dollar volume of
the Company’s common stock on its principal market for such trading days shall
equals three times (3X) the amount of the Purchase Price (the “Valuation
Period”).     Issuance Price: Shall be equal to 75% of the average of the
closing bid prices as reported by Bloomberg during the Valuation Period (the
“Issuance Price”).     Share Issuance: The Company will issue and deliver an
estimated number of Shares in electronic form via deposit/withdrawal at
custodian (DWAC)  up to but not exceeding 9.99% of the total outstanding shares
of Common Stock, together with an opinion of Company’s counsel, in customary
form, that the Shares are legally issued, freely tradable,  fully paid, and
non-assessable.     Final Adjustment: If during the Valuation Period the number
of estimated Shares reasonably appears to be insufficient to satisfy the
Purchase Price, the Company shall issue additional Shares to Purchaser.  At the
end of the Valuation Period, the total number of Shares issued to Purchaser
shall equal the Purchase Price divided by the Issuance Price (the “Final
Adjustment”).  The Purchaser will return any excess estimated shares to Company
to return to treasury shares at the end of the Valuation Period.

 
 
14

--------------------------------------------------------------------------------

 
 

Limitations on
Beneficial Ownership: The Company will not under any circumstances issue Shares
to the Purchaser if as a result of such issuance the Purchaser would
beneficially own more than 9.99% of the shares of Common Stock then outstanding,
within the meaning of Section 13(d) of the Securities Act of 1933, as amended.  
  No Shorting: The Purchaser will not engage in or affect, directly or
indirectly, any “short sale” (as such term is defined in Rule 200 of Regulation
SHO of the Exchange Act) of the Common Stock prior to or during the Valuation
Period that results in a net short position.     Confidentiality: The Company
and its employees, advisors and representatives shall keep strictly confidential
and not disclose to any third parties this term sheet and all provisions hereof,
and all negotiations and discussions involving or referring to the transaction.
    Exclusivity: For a period of 30 days from the date of the execution of this
term sheet, (a) the Company and its representatives shall not directly or
indirectly discuss, negotiate or consider any proposal, plan or offer from any
other party relating to any liabilities, or any financial transaction having an
effect or result similar to the transactions contemplated hereby, and (b) the
Purchaser shall have the exclusive right to negotiate and execute definitive
documentation embodying the terms set forth herein and other mutually acceptable
terms.     Commitment Fee: Purchaser will earn a non-refundable commitment fee
equal to 10,000,000 shares of Common Stock on the approval of the fairness of
the transaction by the court.



 
15

--------------------------------------------------------------------------------

 
 
The terms set forth above do not constitute a contractual commitment of the
Company or the Purchaser, but merely represent proposed terms for possible
liabilities satisfaction. Until definitive documentation is executed by al l
parties, there shall not exist any binding obligation, other than as described
in “Confidentiality” and “Exclusivity”  above which shall be binding on the
parties.
 

Roy G. Warren Stephen Hicks,   Chief Executive Officer, on behalf of SR-V
Advisors, LLC   Attitude Drinks Incorporated     
 
 
    By:     By:               Date:       Date:      

 
16

--------------------------------------------------------------------------------